Citation Nr: 0901925	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-21 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
lumbar spine disability, claimed as back injury.

2.  Entitlement to service connection for a lumbar spine 
disability, claimed as back injury.

3.  Entitlement to service connection for degenerative joint 
disease of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1967 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
degenerative joint disease of the hips and reopened the claim 
for a lumbar spine disability but denied the claim on the 
merits.

In his June 2006 VA Form 9, the veteran requested a Board 
hearing.  However, in a subsequent correspondence dated in 
July 2007, he indicated that he could not attend a Board 
hearing.  

FINDINGS OF FACT

1.  A July 2003 rating decision that denied service 
connection for low back strain of the lumbar spine, claimed 
as back injury was not appealed.  The rating decision denied 
the claim stating that the back strain in service resolved 
without residuals and that current arthritis had not been 
linked to service by the medical evidence.
 
2.  Evidence compiled after the July 2003 rating decision, 
including a June 2005 opinion from a VA treating physician, 
is not cumulative or redundant of the evidence of record in 
July 2003 and raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran was diagnosed as having chronic lumbar strain 
in service.

4.  The veteran has a current diagnosis of degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
however, the preponderance of the competent, probative 
evidence shows that the current back problems are not related 
to service.

5.  The veteran has a current diagnosis of degenerative joint 
disease of the hips, but there is no competent evidence 
linking the current disability to service.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection 
for a lumbar spine disability, claimed as back injury is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a lumbar 
spine disability has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  Currently diagnosed degenerative disc disease and 
degenerative joint disease of the lumbar spine was not 
incurred during active military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107, (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Degenerative joint disease of the hips was not incurred 
during active military service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107, (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a back injury, which 
he attributes to being hit in the chest by an A4 aircraft and 
then struck by a moving wheel.  In June 2003 and July 2003, 
the RO denied service connection for a back condition based 
on the lack of diagnosis of or treatment for a chronic back 
condition in service.  The RO noted that the back strain in 
service fully resolved without residuals and that current 
arthritis had not been linked to service by the medical 
evidence.  A notice of disagreement was not filed, and the 
decision became final.  38 C.F.R. § 3.104. 

In July 2005 the veteran filed another claim for service 
connection for a back injury.  In a rating decision dated in 
November 2005 the RO issued a decision denying service 
connection for degenerative disc disease of the lumbar spine 
and degenerative joint disease of the hips.  The veteran has 
appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the veteran's current claim for service 
connection for a lumbar spine is based on the same injury and 
therefore the same factual basis as the time the issue was 
last decided on the merits, new and material evidence is 
necessary to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence compiled since the July 2003 denial of the claim 
includes VA medical records dating from April 2005 to April 
2006 and a compensation and pension (C&P) examination 
performed in October 2005.  During a June 2005 orthopedic 
consultation, the veteran reported no recent trauma or injury 
but described a back injury incurred while on active duty.  
The physician stated that "more likely than not, this degree 
of deg[enerative] spine disease may be due to injury 
sustained while on active duty."  This evidence is new since 
it was not of record at the time of the prior final 
decisions.  The Board must presume the credibility of this 
evidence for the purpose of reopening the claim.  Justus, 
3 Vet. App. 510.  Upon so doing the Board finds that it is 
material since it provides evidence potentially relating a 
current disorder to service.  It thus raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection.  New and material evidence having been found, the 
veteran's claim for service connection for a lumbar spine 
disability must be reopened.  38 C.F.R. § 3.156.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the veteran's petition to 
reopen the claim for service connection for a lumbar spine 
disability.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed. 

I.  Service connection criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Some chronic diseases, such as arthritis, may be presumed to 
have been incurred in service if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  A disability that is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Back injury

Having reopened the veteran's claim for service connection 
for a lumbar spine disability, the Board has jurisdiction to 
review the issue de novo, based on the whole record.  For the 
reasons that follow the Board finds that the veteran's claim 
for service connection must be denied. 

Service treatment records (STRs) dating from November 1967 to 
November 1971 include a November 1968 examination report 
stating that the veteran was hit by a plane and then struck 
by the wheel of the plane.  Physical examination was "normal 
except for marked discomfort over the lumbo-sacral area with 
palpation."  The veteran was treated with bed rest, local 
heat to the area, pain medication, and muscle relaxants.  He 
complained of back pain in January 1969, July 1969, and 
January 1970.  The diagnosis in July 1969 was low back 
strain, mild, chronic.  The November 1971 separation 
examination showed his "spine, other musculoskeletal" as 
normal.

VA treatment records dating from November 1999 to August 2005 
show the veteran complaining of low back pain in November 
1999, February 2001, and May 2001.  A June 2005 view of the 
lumbosacral spine found severe degenerative changes of the L1 
through L3.  In August 2005 the veteran was diagnosed with 
"chronic low back pain secondary to lumbar ddd (degenerative 
disc disease)."  

During a June 2005 VA medical consultation the veteran 
complained of back pain and reported the 1968 injury.  The 
physician diagnosed the veteran with severe degenerative 
joint disease and opined that it was "more likely than not, 
this degree of deg[enerative] spine disease may be due to 
injury sustained while on active duty."  This opinion is 
phrased in speculative terms as the practitioner stated the 
current disability "may be" related to the injury in 
service.  Accordingly, this opinion is not entitled to any 
probative weight.  While this opinion was sufficient to 
warrant reopening of the previously denied claim because a 
possible link between a current disability and an incident of 
service was shown, it is insufficient on a review of the 
merits to support a grant of service connection based on its 
speculative nature.  

In October 2005 the veteran was accorded a compensation and 
pension (C&P) spine examination.  The examiner reported that 
the claims file was reviewed pursuant to this examination.  
During the examination the veteran reported pain with flares 
with a gradual increase in low back pain to severe pain since 
1999 to the present.  Physical examination of the spine and 
back found posture and head position as normal.  Imaging of 
the spine found severe degenerative changes of L1 through L3, 
an annular tear L 4/5 disc, and degenerative disc disease at 
L 1-2 through L5-S1.  

The examiner opined that the veteran's back condition was 
less likely as not caused by or a result of the injury in the 
military.  She provided the following rationale:

The veterans records do not support 
treatment for chronic or acute LBP thru 
[sic] the years.  He has VA records to 
support treatment in recent years and a 
supportive statement from Dr. 
Brennan/ortho in the Brevard VA which 
seems to support a connection.  However, 
the evidence does not support a 
connection.  The veterans' [sic] morbid 
obesity (over 400 lbs 18 [months] ago; 
now 336) and natural progression are more 
significant factors."

While STRs confirm the veteran's account of a back injury and 
contain a diagnosis of chronic low back strain, there is no 
competent medical evidence linking the veteran's current back 
disorder to that injury, that condition, or otherwise linking 
the condition to service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); 38 C.F.R. § 3.303(a) (to establish service 
connection for a disability, symptoms during service, or 
within a reasonable time thereafter, must be identifiable as 
manifestations of a chronic disease or permanent effects of 
an injury).  In that regard, the Board notes that while the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, it must be 
shown that the present disability is the same disease or 
injury, or the result of disease or injury incurred in or 
made worse by the veteran's military service).  Rabideau, 2 
Vet. App. 141.  Although the condition was diagnosed as 
chronic low back strain in service the evidence does not show 
that the current back disorder is a continuation of that back 
strain sustained during service.  

When a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected.  38 C.F.R. § 3.303(b), 
see Groves v. Peake, 524 F.3d 1306  (Fed. Cir. 2008) (holding 
that when a chronic disease is identified in service and at 
any time after service, service connection will be granted 
without the need for nexus evidence).


In this case, the veteran is not currently diagnosed with low 
back strain.  While the veteran had a back injury and a 
diagnosis of chronic low back strain in service, he currently 
is diagnosed as having degenerative disc disease of L1-2 
through L5-S1 and degenerative joint disease.  Neither 
disease was shown in service.  Moreover, despite the 
veteran's history of back problems during service, the Board 
notes the 28 year lapse in time between separation in 
December 1971 and the first filing of a claim for back injury 
in November 2002 and the claim to reopen the case made in 
July 2005.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (holding that a significant lapse in time between 
service and post-service medical treatment may be considered 
in the analysis of a service connection claim). 

As regards C&P evidence, the Board finds the examiner's 
opinion, which was based on personal examination of the 
veteran, a review of the claims file, and which provided a 
rationale for the opinion, to be highly probative evidence 
against the veteran's claim.  There is no competent, 
probative medical evidence of record that would impugn that 
examination opinion.  As previously noted the June 2005 VA 
opinion was couched in speculative terms.  Consequently, the 
weight of the probative evidence clearly outweighs the 
speculative June 2005 medical opinion and veteran's lay 
assertions that his current back condition is related to the 
injury sustained in service.  While the veteran is competent 
to state that he had a back injury/pain in service and that 
he currently experiences back pain, the veteran is not 
competent to opine as to the etiology of his current back 
disability.  Service connection on a direct basis for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, claimed as back injury, must therefore be 
denied.  38 C.F.R. §3.303.  Service connection on a 
presumptive basis is likewise not warranted as the evidence 
does not show the presence of degenerative joint disease to 
any degree, let alone a degree of 10 percent, within the 
first year after discharge.   38 C.F.R. § 3.309(a).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  38 C.F.R. §§ 3.303, 3.307, 3.309.

III.  Hips

The veteran also seeks service connection for degenerative 
joint disease of the hips, which he claims is secondary to 
his back injury.  

The record contains no evidence of any complaints, diagnosis, 
or treatment for degenerative joint disease during service or 
in the year thereafter.  STRs include a discharge examination 
dated in November 1971 which did not indicate any hip 
problems.  The record contains no reports of hip problems 
until a November 1999 complaint of hip pain, which yielded a 
normal examination.  The veteran was diagnosed with and 
received treatment for mild degenerative changes of the hip 
in April 2005.  

In October 2005 the veteran was accorded a C&P joint 
examination.  The examiner reports that the claims file was 
reviewed pursuant to this examination.  During the 
examination the veteran reported that he experienced 
bilateral hip pain in service with his back injury.  He 
further reported painful weight bearing pain intermittently 
until 2002 when the pain became severe.  Imaging found mild 
degenerate changes of the left hip joint.  The examiner 
opined that the degenerative joint disease of the hips was 
not caused by or a result of the spine condition and that it 
was a result of normal progression of degenerative joint 
disease.  

In sum, the record contains no competent probative evidence 
that links a current hip disorder to service.  While the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu, 
2 Vet. App. 492.  In the absence of competent probative 
evidence that attributes the veteran's hip disorder to active 
military service, service connection on a direct basis for 
degenerative joint disease of the hips is not warranted.  38 
C.F.R. § 3.303.

The veteran claims that his hip disorder stems from a back 
injury incurred during service.  Having earlier determined 
that the veteran did not incur a back disability during 
service, any hip disorder claimed to result from such a 
disability must therefore be denied.  See 38 C.F.R. § 3.310.

In accordance with 38 C.F.R. § 3.102, the Board has 
considered the doctrine of reasonable doubt, but for the 
reasons just expounded, finds it to be inapplicable since the 
highly probative evidence against the veteran's claim 
outweighs the veteran's lay assertion of a nexus to service.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice 
should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Notice which informs the veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in August 2005 apprised the 
veteran of the information and evidence necessary to 
establish his claims for service connection.  He was advised 
of the evidence that VA would seek to provide and of the 
information and evidence that he was expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  Although the veteran was not 
informed of how VA establishes disability ratings and 
effective dates in accordance with Dingess/Hartman, service 
connection is being denied and no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the veteran.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  In addition, the veteran has been accorded C&P 
examinations with regard to his claims for service connection 
for a disability of the lumbar spine and degenerative joint 
disease of the hips; the reports of which are of record.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for a 
lumbar spine injury is granted.

Service connection for a back injury, diagnosed as 
degenerative disc disease and degenerative joint disease is 
denied.

Service connection for degenerative joint disease of the hips 
is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


